Citation Nr: 1142360	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include dysthymic disorder as secondary to service-connected disabilities. 

3.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the distal third of the right tibia and fibula. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and June 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2004 and April 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2010 remand, the Board ordered that the originating agency should obtain any outstanding records of VA treatment for the disabilities on appeal.  An undated note written next to the Board's remand instructions indicates that additional records from the Dayton VA Medical Center (VAMC) were available for procurement, but were not printed out and made part of the record.  An August 2010 supplemental statement of the case (SSOC) also indicates that treatment records from the Dayton VAMC dating from October 13, 2006 to January 4, 2008 were considered when readjudicating the Veteran's claims; however, these records are not contained in the claims file and are not part of the record before the Board.  

The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, it appears records of VA treatment were reviewed virtually by the Cleveland RO, but were not associated with the claims file.  The Board regrets further delay in this case, but these VA records must be made part of the record to allow for their review by the Board.

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Review of the record shows evidence of psychiatric problems as early as August 1976 when a private doctor found that the Veteran might have some kind of psychiatric disorder.  The Veteran was also diagnosed with a dysthymic disorder in January 1994 at the Columbus VAMC.  The diagnosing physician found that the disorder was secondary to the Veteran's physical complaints from his service-connected injuries.  While the available evidence does not show current treatment for a psychiatric disorder, a December 2001 depression screen at the Columbus VAMC was positive.  The Board finds that the record contains competent evidence of a current psychiatric disability and evidence of an association between this disability and the Veteran's service-connected disabilities.  Thus, a VA examination is required by the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Associate records from the Dayton VAMC obtained after the Board's April 2010 remand with the claims folder.

2.  Afford the Veteran a VA psychiatric examination, with an appropriate examiner to determine the nature and etiology of the claimed psychiatric disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should identify all current psychiatric disorders and offer an opinion as to whether any of the currently diagnosed psychiatric disorders are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), caused or aggravated, in whole or in part, by the Veteran's service-connected urethral stricture or residuals of a right tibia and fibula fracture.

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


